                                                                                                 DIANA S. EBRON, ESQ.
                                                                                             1   Nevada Bar No. 10580
                                                                                                 E-mail: diana@kgelegal.com
                                                                                             2   KIM GILBERT EBRON
                                                                                                 7625 Dean Martin Drive, Suite 110
                                                                                             3   Las Vegas, Nevada 89139
                                                                                                 Telephone: (702) 485-3300
                                                                                             4   Facsimile: (702) 485-3301
                                                                                                 Attorneys for SFR Investments Pool 1, LLC
                                                                                             5
                                                                                                                             UNITED STATES DISTRICT COURT
                                                                                             6
                                                                                                                                  DISTRICT OF NEVADA
                                                                                             7
                                                                                                 BANK OF AMERICA, N.A., successor by              Case No. 2:16-cv-02768-MMD-CWH
                                                                                             8   merger to BAC HOME LOANS SERVICING,
                                                                                                 LP fka COUNTRYWIDE HOME LOANS     STIPULATION AND ORDER TO EXTEND
                                                                                             9   SERVICING, LP and FEDERAL NATIONALTIME FOR:
                                                                                                 MORTGAGE ASSOCIATION,             (1) SFR INVESTMENTS POOL 1, LLC TO
                                                                                            10                                     FILE A REPLY SUPPORTING ITS
                                                                                                                  Plaintiffs,      MOTION FOR SUMMARY JUDGMENT
                                                                                            11   vs.                               [ECF NO. 121]; AND
                                                                                                 SANTA BARBARA HOMEOWNERS          (2) ABSOLUTE COLLECTION SERVICES,
                                                                                            12
                                                                                                 ASSOCIATION; SFR INVESTMENTS POOL LLC TO FILE A REPLY SUPPORTING
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                                 1, LLC; ABSOLUTE COLLECTION       ITS JOINDER TO SANTA BARBARA
                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301




                                                                                                                                   HOMEOWNERS ASSOCIATION’S
                         LAS VEGAS, NEVADA 89139




                                                                                                 SERVICES, LLC,
                                                                                                                  Defendants.      MOTION FOR SUMMARY JUDGMENT
                                                                                            14                                     [ECF NO. 120]
                                                                                            15   AND RELATED CLAIMS                (First Request)

                                                                                            16             Pursuant to LR IA 6-1, LR IA 6-2, and LR 7-1, Plaintiffs / Counter-Defendants, BANK

                                                                                            17   OF AMERICA, N.A. (“BANA”) and FEDERAL NATIONAL MORTGAGE ASSOCIATION’S

                                                                                            18   (“Fannie Mae”), Defendant / Counterclaimant / Cross-Claimant, SFR INVESTMENTS POOL 1,

                                                                                            19   LLC (“SFR”), Defendant Absolute Collection Services, LLC (“Absolute”) and Defendant

                                                                                            20   SANTA BARBARA HOMEOWNERS ASSOCIATION (“Association”) (collectively, the

                                                                                            21   “Parties”), by and through their respective undersigned counsel of record, hereby stipulate and

                                                                                            22   agree to coordinate briefing deadlines and extend the deadlines as set forth herein:

                                                                                            23        1.         On August 31, 2018, Fannie Mae and BANA filed their motion for summary

                                                                                            24   judgment. ECF No. 84.

                                                                                            25        2.         On September 4, 2018, SFR filed countermotions to strike and for FRCP Rule 56(d)

                                                                                            26   relief in response to Fannie Mae and BANA's motion for summary judgment. ECF Nos. 85, 86.

                                                                                            27        3.         On September 7, 2018, Fannie Mae filed a motion to stay discovery or in

                                                                                            28   the alternative emergency motion to quash the notice of deposition and/or for a protective order to

                                                                                                                                                -1-
                                                                                             1   limit SFR's 30(b)(6) deposition topics. ECF No. 87.

                                                                                             2          4.      On September 12, 2018, Santa Barbara filed its opposition to Fannie Mae

                                                                                             3   and BANA’s motion for summary judgment. ECF No. 92.

                                                                                             4          5.      On September 18, 2018, the Court entered a Stipulation and Order which extended

                                                                                             5   the deadline for Fannie Mae and BANA to respond to SFR’s countermotions to October 12, 2018,

                                                                                             6   and which directed the Parties to submit a briefing schedule within 5 days after ECF No. 87 is

                                                                                             7   decided with respect to: (a) SFR’s deadline to respond to Fannie Mae and BANA's motion for

                                                                                             8   summary judgment; and (b) Fannie Mae and BANA’s deadline to file a reply supporting their

                                                                                             9   motion for summary judgment. ECF No. 94.

                                                                                            10          6.      On December 18, 2018, Santa Barbara filed its motion for summary judgment. ECF

                                                                                            11   No. 119.

                                                                                            12          7.      On December 21, 2018, Absolute filed its joinder to Santa Barbara’s motion for
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13   summary judgment. ECF No. 120.
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14          8.      On December 21, 2018, SFR filed its motion for summary judgment. ECF No. 121.

                                                                                            15          9.      The deadline for SFR’s and Absolute’s replies in support of their motions for

                                                                                            16   summary judgment, and the deadline for Absolute’s reply in support of its joinder to Absolute’s

                                                                                            17   motion for summary judgment, is February 8, 2019.

                                                                                            18         10.      In order to harmonize the remaining summary judgment briefing with the schedule

                                                                                            19   established in the September 18, 2018 Stipulation and Order, the Parties agree that SFR’s reply in

                                                                                            20   support of its motion for summary judgment [ECF No. 121], and Absolute’s reply in support of its

                                                                                            21   joinder to Santa Barbara’s motion for summary judgment [ECF No. 120], will be due the same

                                                                                            22   time as Fannie Mae’s and BANA’s reply supporting their motion for summary judgment, once

                                                                                            23   that date is established in accordance with the September 18, 2018 Stipulation and Order. These

                                                                                            24   new reply deadlines and will be submitted with and made part of the briefing schedule set to be

                                                                                            25   filed within 5 days after ECF No. 87 is decided. 1

                                                                                            26   ///

                                                                                            27
                                                                                                 1
                                                                                                  Santa Barbara has already filed its reply in support of its motion for summary judgment [ECF
                                                                                            28   No. 127], and has agreed the instant stipulation.

                                                                                                                                                -2-
                                                                                             1       11.        The additional time is necessary because the discovery issues pending in ECF No.

                                                                                             2   87 have not been resolved, and the instant stipulation will harmonize the briefing of all pending

                                                                                             3   summary judgment motions and allow coordinated briefing once ECF No. 87 has been decided.

                                                                                             4       12.        This is the first request for an enlargement of time of the subject deadlines. The

                                                                                             5   Parties stipulate to the foregoing in good faith and not for purposes of delay.

                                                                                             6

                                                                                             7    Dated this 8th day of February, 2019.             Dated this 8th day of February, 2019.
                                                                                             8    KIM GILBERT EBRON                                 AKERMAN, LLP
                                                                                             9    /s/ Diana S. Ebron                                /s/ Darren T. Brenner
                                                                                                  DIANA S. EBRON, ESQ.                              DARREN T. BRENNER, ESQ.
                                                                                            10    Nevada Bar No. 10580                              Nevada Bar No. 8386
                                                                                                  JACQUELINE A. GILBERT, ESQ.                       TENESA S. POWELL, ESQ.
                                                                                            11    Nevada Bar No. 10593                              Nevada Bar No. 12488
                                                                                                  7625 Dean Martin Dr., Suite 110                   JAMIE K. COMBS, ESQ.
                                                                                            12    Las Vegas, Nevada 89139                           Nevada Bar No. 13088
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                  Attorneys for SFR Investments Pool 1, LLC         1160 Town Center Drive, Suite 330
KIM GILBERT EBRON




                                                                                            13                                                      Las Vegas, NV 89144
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                                                                    Attorneys for Plaintiff Bank of America, N.A.,
                                                                                            14                                                      and Federal National Mortgage Association
                                                                                            15    Dated this 8th day of February, 2019.             Dated this 8th day of February, 2019.
                                                                                            16    BOYACK ORME & ANTHONY                             ABSOLUTE COLLECTION SERVICES, LLC
                                                                                            17    /s/Colli McKiever                                 /s/ Shane D. Cox
                                                                                                  EDWARD D. BOYACK, ESQ.                            SHANE D. COX, ESQ.
                                                                                            18    Nevada Bar No. 5229                               Nevada Bar No. 13852
                                                                                                  COLLI MCKIEVER, ESQ.                              8440 W Lake Mead Blvd., Ste 210
                                                                                            19    Nevada Bar No. 13724                              Las Vegas, NV 89128
                                                                                                  7432 W Sahara Ave., Ste. 101
                                                                                            20    Las Vegas, NV 89117                               Attorney for Absolute Collection Services, LLC
                                                                                                  Attorneys for Defendant Santa Barbara
                                                                                            21    Homeowners Association
                                                                                            22

                                                                                            23
                                                                                                                                               IT IS SO ORDERED.
                                                                                            24

                                                                                            25

                                                                                            26                                                 UNITED STATES DISTRICT JUDGE
                                                                                            27                                                 DATED: February 11, 2019
                                                                                            28

                                                                                                                                                 -3-
